Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  Claims reciting L. rhamnosus as the pesticide degrading bacteria are assigned the effective filing date of 2/25/21 and claims reciting L. plantarum as the pesticide degrading bacteria are assigned the effective filing date of 12/15/16.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 2/26/21 has been considered.  An initialed copy is enclosed.
Claim Objections
Claim 18 is objected to because of the following informalities:  “modifying a honey bee” should be “modifying the honey bee”.  Appropriate correction is required.

Claim Rejections 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 20 recite “further comprising employing a different  CRISPR-Cas9/CRISPR-Cpf1”. This implies that a CRISPR-Cas9/CRISPR-Cpf1 is recited in claim 8 and 13. However, claim 8 and 13 does not recite CRISPR-Cas9/CRISPR-Cpf1.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daisley et al. The ISME Journal 14:476-491, 2020 (published online 10/29/2019) as evidenced by Chmiel et al. Frontiers in Ecology and Evolution, vol. 8, article 22, pages 1-19, 2/19/2020.
Daisley et al disclose a method of providing a honey bee with the ability to assimilate pesticides, comprising, a honey bee with a culture of pesticide degrading bacteria by virtue of being a pesticide degrading bacteria as stated in the claims, wherein the pesticide degrading bacteria is L. rhamnosus which inherently include genes whose expression results in the degradation of the pesticide. See page 477 under bacterial strains and culture and apiary set up wherein the honey bees are feed in a sweetened solution (patty comprising simple sucrose based syrup solution) with Lactobacillus rhamnosus.
As evidenced by Chmiel et al, Lactic Acid Bacteria (LAB) can reduce pesticide absorption via degradation. See page 11 column 1 2nd paragraph.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 13-19 are allowable.

Status of the Claims
Claims 1-7 and 13-19 are allowable. Claims 10-11 are objected to. Claims 8-9, 12 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645